Exhibit 10.24

September 9, 2008

Mike Steinharter

[Address]                                

_____________________

Dear Mike:

This letter (“Agreement and Release”), upon your signature, confirms the entire
agreement between Serena Software, Inc. (“Serena”) and you regarding the terms
of your separation from employment with Serena.

1) Your last day of employment will be September 5, 2008 (“Separation Date”).
Regardless of whether you sign this Agreement and Release, Serena will do the
following:

 

  a. Pay you all earned salary and accrued vacation through your Separation Date
on or before the Separation Date.

 

  b. Continue your medical, dental, vision and employee assistance program (EAP)
benefits through September 30, 2008. You will have the option to continue your
medical, dental, vision and/or EAP benefits under COBRA. COBRA continuation
forms will be sent to you shortly by our third-party administrator.

 

  c. Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon your Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide life insurance conversion forms
and instructions to you.

 

  d. All stock options granted to you under the Serena 2006 Stock Incentive Plan
will cease to vest as of your Separation Date. The portion of your stock options
that have not vested as of your Separation Date will terminate and cease to be
exercisable as of the Separation Date in accordance with the terms of the Serena
2006 Stock Incentive Plan and respective stock option agreements.

 

  e. Pursuant to the Management Stockholders Agreement dated March 7, 2006,
Serena will exercise its right to purchase your Call Shares and Call Options on
the applicable Call Date for the Call Share Price and Call Option Price,
respectively. The Call Share Price and Call Option Price will be paid following
six months and one day following the Separation Date. Defined terms used in this
subparagraph (e) will have the same meanings as set forth in the Management
Stockholders Agreement dated March 7, 2006.



--------------------------------------------------------------------------------

Mike Steinharter

September 9, 2008

2) As a condition to receiving any severance benefits described under your
employment offer letter dated December 11, 2006, and subject to your continued
observation and performance of your on-going obligations to Serena and its
affiliates under the terms of this Agreement and Release (including but not
limited to those obligations set forth in Sections 6 through 10 below), Serena
will provide you with the following severance benefits:

a) Serena will continue to pay you your base salary over a period of eighteen
(18) months following the Separation Date, payable on a semi-monthly basis in
accordance with Serena’s usual and customary payroll practices, commencing on
the first regularly scheduled payroll date following the effective date of this
Agreement and Release. The semi-monthly payments will be in the amount of
$11,458.33, less any applicable payroll taxes, deductions and tax withholdings.

3) On behalf of yourself, your agents and assigns, in consideration for Serena’s
obligations under this Agreement and Release, you hereby waive and release any
and all claims, whether known or unknown, that you have against Serena and its
predecessors, subsidiaries, affiliates and related entities and their respective
officers, directors, shareholders, agents, attorneys, employees, successors, or
assigns, arising from or out of your employment with and/or the termination of
your employment with Serena. These claims include, but are not limited to,
claims arising under: Title VII of the Civil Rights Act of 1964, as amended; The
Employee Retirement Income Security Act of 1974, as amended; The Americans with
Disabilities Act of 1990, as amended; The Age Discrimination in Employment Act
of 1967, as amended; The Workers Adjustment and Retraining Notification Act, as
amended; The California Fair Employment and Housing Act, as amended; The
California Family Rights Act, as amended; any other federal, state or local
discrimination, harassment, civil or human rights law or any other local, state
or federal law, regulation or ordinance; any public policy, contract, tort, or
common law; and any claim for costs, fees, or other expenses including
attorneys’ fees incurred in these matters. Nothing herein is intended to release
any claim that is unwaivable by law or governmental regulation.

4) You also acknowledge that there may exist claims or facts in addition to or
different from those which are now known or believed by you to exist and agree
that it is your intention to fully settle and release such claims, whether known
or unknown, that may exist as of the time you sign this Agreement and Release.
You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement and
Release. You agree that the release and agreements contained in this Agreement
and Release shall be and will remain effective in all respects notwithstanding
any later discovery of any such different or additional facts.

 

Page 2 of 5



--------------------------------------------------------------------------------

Mike Steinharter

September 9, 2008

5) You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than 30 days following the Separation Date. In addition, Serena will
continue to reimburse you for reasonable cell phone and fax transmission charges
incurred by you during the three month period following the Separation Date,
provided that you submit reasonable supporting documentation for such charges.
You further affirm that you have no known workplace injuries or occupational
diseases, other than any injuries or diseases that have been previously
reported.

6) You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement), including, without limitation, your obligations
regarding Confidential Information under Article I, your obligations regarding
Inventions under Article II, and your non-solicitation obligations under Article
III. The foregoing provisions are incorporated herein, and all defined terms
used in this paragraph shall have the same meanings as set forth in the
Confidentiality Agreement.

7) You agree that you will return to Serena on or before the Separation Date all
Serena property within your possession, custody or control, including any
confidential and proprietary information (including, without limitation,
customer lists, customer licensing and support information, sales and forecast
information, operating plan and budget information, employee lists and
organizational charts, board presentations, etc.), whether in hardcopy or
electronic form; and keys and access badges. You will be entitled to retain your
laptop computer and PDA, provided that you delete from these devices any and all
confidential and proprietary information of Serena.

8) You agree to refrain from any defamation, libel or slander of Serena and its
subsidiaries, affiliates, related entities, management, practices, operations,
and past or present officers, directors, investors, shareholders or employees,
and any tortuous interference with the contracts, relationships and prospective
economic advantage of Serena. You agree that any breach of this covenant would
irreparably injure Serena, and Serena shall have the right to obtain an
injunction against you from a court of competent jurisdiction restraining you
from any further breach of this covenant. Nothing in this paragraph shall
prohibit you from providing truthful information in response to a subpoena or
other legal process, provided that you provide Serena with prompt prior written
notice of the required disclosure and an opportunity to seek a protective order
or other appropriate remedy.

 

Page 3 of 5



--------------------------------------------------------------------------------

Mike Steinharter

September 9, 2008

9) You agree that your right to receive severance benefits under this Agreement
and Release shall be conditioned upon you not performing any function or
service, whether as a director, officer, employee, consultant, agent, advisor or
otherwise, for any entity that is a Competing Business. In the event that you
perform any function or service for a Competing business at any time during the
eighteen (18) month period commencing on the Separation Date, you agree that
Serena shall have the right to immediately cease any further payments and/or
provision of severance benefits to you under this Agreement and Release. As used
herein, a “Competing Business” is any entity that is in the business of
developing, marketing, selling or providing services for application lifecycle
management, project and/or portfolio management, software change management,
requirements management and business process management, including, without
limitation, Compuware, Borland, MKS, Computer Associates, IBM Rational Software,
Perforce Software, Quest Software, CollabNet and Planview. You expressly
acknowledge and agree that the terms of the foregoing restrictive covenant,
including the period of time and the unlimited geographic area, are reasonable
in view of (i) your receipt of significant cash payments under this Agreement
and Release, (ii) the geographic scope and nature of the business in which
Serena and its affiliates are engaged, (iii) your knowledge of the business
Serena and its affiliates, and (iv) your relationships with the clients of
Serena and its affiliates and your role in establishing the goodwill inherent in
Serena’s relationships with such clients. You understand and agree that even
though severance benefits will not continue, your obligations under Section 6
shall continue and be ongoing.

10) You acknowledge that your continuing obligations to Serena and its
affiliates under this Agreement and Release are a material part of this
Agreement and Release. In the event that you breach any covenant contained in
this Agreement and Release, Serena and its affiliates may immediately cease any
further provision of severance benefits.

11) Except with regard to Sections 6, 8 and 10 above, you agree that any dispute
applicable to this Agreement and Release shall be submitted to and resolved
through binding arbitration pursuant to the terms of the Binding Arbitration
Agreement between you and Serena.

12) This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supercedes my letter of September 5, 2008 and any
prior agreements or understandings between the parties, except the
Confidentiality Agreement, the Binding Arbitration Agreement and any benefit
plans applicable to COBRA continuation. You acknowledge that you have not relied
on any representations, promises, or agreements of any kind made to you in
connection with your decision to accept this Agreement and Release, except for
those set forth in this Agreement and Release.

13) This Agreement and Release shall be governed and conformed in accordance
with the laws of the state in which you were employed at the time of your last
day of employment without regard to its conflict of laws provision.

 

Page 4 of 5



--------------------------------------------------------------------------------

Mike Steinharter

September 9, 2008

14) This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

15) You have up to 21 days from the date of your receipt of this letter, or
September 30, 2008, to accept the terms of this Agreement and Release, although
you may accept it at any time within those 21 days. You are advised to consult
an attorney about whether or not to sign this Agreement and Release.

16) To accept this Agreement and Release, please date and sign this letter and
return it to me no later than September 30, 2008. Once you do so, you will have
an additional seven (7) days in which to revoke your acceptance. To revoke, you
must deliver to me a written statement of revocation no later than seven
(7) days after you execute this Agreement and Release. If you do not submit your
revocation to me, then the eighth day after your execution of this Agreement and
Release will be the “effective date” of this Agreement and Release. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in the
state in which you were employed at the time of your last day of employment,
then the revocation period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday. If you revoke this Agreement and
Release, you will have no right or entitlement to any of the severance benefits
described herein.

I wish you success in your future and professional efforts.

 

Sincerely, /s/ Edward Malysz Edward Malysz Senior Vice President, General
Counsel

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read the
and fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

 

    Dated: 9/11/08     Signed:   /s/ Michael R. Steinharter       Michael
Steinharter

 

Page 5 of 5